DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the amendment filed on 08/17/2022 in which claims 1, 9, and 15 were amended and claims 3-8 canceled. No new claims were added, therefore claims 1-2 and 9-15 are pending for examination below. 

Allowable Subject Matter
Claims 1-2 and 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 15, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “a power supply device, outputting a supply voltage to the first conductive label, the second conductive label, and the third conductive label; a voltage detector, detecting a first voltage from the first conductive label, a second voltage from the second conductive label, and a third voltage from the third conductive label: and a processor, generating the charging voltage according to the first voltage, the second voltage, and the third voltage; wherein the processor determines whether any of the first conductive label, the second conductive label, and the third conductive label is broken by analyzing the first voltage, the second voltage, and the third voltage: wherein if none of the first conductive label, the second conductive label, and the third conductive label is broken, the charging voltage has an original level; wherein if the first conductive label is broken but the second conductive label and the third conductive label are not broken, the charging voltage is reduced to a first level; wherein if the first conductive label and the second conductive label are broken but the third conductive label is not broken, the charging voltage is reduced to a second level: wherein the first level is lower than the original level, and the second level is lower than the first level.”
Claims 2 and 9-14 depend from claim 1 and are allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859